Exhibit EMPLOYMENTAGREEMENT This Employment Agreement (“Agreement”) is entered into by and between OCTuS, Inc., a Nevada corporation with principal offices at 719 Second Street, Suite 9, Davis, CA 95616 (“OCTuS” or the “Company”) and John Argo, an individual with primary residence at [enter address] (“Employee”) effective as of the5th day of May, 2009 (the “Effective Date”), as follows: AGREEMENT 1.Employment. OCTuS wishes to employ Employee and Employee agrees to provide services for OCTuS on the terms and conditions set forth below. 2.Employment; Scope of Employment. Employee shall be employed as the Director of Energy Projects & Finance of OCTuS, and shall have the authority, and the duties and responsibilities as are assigned or modified by OCTuS’ Board of Directors, provided, that such authority, and duties and responsibilities shall be commensurate and consistent with Employee’s position. 2.1Best Efforts; Working Time. Employee agrees to devote sufficient working time and best efforts to perform Employee’s duties hereunder. There are three distinct time periods through which the Employee will be full time and eligible for full benefits. During the Initial Period, herein defined as that period of time from the initiation of this Agreement until the Company has Funding or Revenue sufficient to pay $5,000 per month to Employee, Employee shall devote a minimum of 20 hours per week exclusively to Octus and will accrue $5,000 as short term debt to the Company. During the Second Period, herein defined as that period of time until the Company has Funding or Revenue sufficient to pay $5,000 per month to Employee, Employee shall receive $5,000 per month and shall work exclusively with Octus as a full time Employee. During the Third Period, herein defined as that period of time until the Company has Funding or Revenue sufficient to pay a full salary of $10,000 per month, Employee shall receive $10,000 per month and be eligible for bonus, benefits and stock options as they become available. 2.2Supervision and Direction of Services. All of Employee’s services hereunder shall be under the supervision and direction of the Board of Directors of OCTuS. 2.3Rules. Employee shall be bound by all the policies, rules and regulations of OCTuS now in force and by all such other policies, rules and regulations as may be hereafter implemented and shall faithfully observe and abide by the same. In the event that there is any conflict between the terms of this Agreement and any of OCTuS’ policies, rules and regulations, the terms of this Agreement shall govern. 1 2.4Exclusive Services.During the Term of this Agreement and any extension of this Agreement, Employee shall not, directly or indirectly, whether as a partner, employee, creditor, shareholder, independent contractor or otherwise, promote, participate or engage in any activity or other business which is competitive with OCTuS’ business operations, with the exception of Employee’s relationship with Bloo Solar, Inc.; provided, however, that this provision shall not preclude or prohibit Employee from holding or obtaining an indirect and passive beneficial ownership, through a mutual fund or similar arrangement, of up to one percent of any publicly-held company which is competitive with OCTuS as long as Employee does not otherwise promote, participate or engage in the business operations of such company. Employee agrees that Employee shall not enter into an agreement to establish, form, contract with or become employed by a competing business of OCTuS while Employee is employed by OCTuS. 2.5Non-Solicitation. To the fullest extent permissible under applicable law, Employee agrees that both during the term of this Agreement and for a period of two (2) years following termination of this Agreement, Employee shall not take any action to induce employees or independent contractors of OCTuS to sever their relationship with OCTuS and accept an employment or an independent contractor relationship with any other business. 3.Term and Termination; Payments upon Termination. 3.1Term and Termination.
